DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the binder in step 1) is a hot melt resin having a melting point of 40 to 200ºC, in the form of powder or liquid.” This is indefinite because step 1) does not recite or require heating. It is unclear how the hot melt resin can in the form of a liquid having a melting point of 40 to 200ºC, when a temperature in the recited range is never applied in the method. Therefore, claim 2 and all claims dependent thereon are indefinite. 
Claims 4-5 recites “wherein the hot melt resin in the form of a powder…and the hot melt resin in the form of a liquid has…” lines 1-2 of each of the claims. The claim is indefinite because it is unclear whether the hot melt resin is a powder, is a liquid, or is both, as the terms “when” the hot melt is in the form of a powder or “when” the hot melt is in the form of a liquid, then the hot melt resin has the recited mesh size or the hot melt resin has a solids content respectively, as recited in claims 4 and 5. 
Claim 10 recites “…the vulcanizing temperature of the vulcanizing machine is…the vulcanizing pressure is…and the vulcanizing time is…the cooling temperature is… and the cooling time is…” There is insufficient antecedent basis for “the vulcanizing temperature,” “the vulcanizing pressure,” “the vulcanizing time,” “the cooling temperature,” and “the cooling time” recited in claim 10. Claim 1, on which claim depends, does not recite “a vulcanizing temperature,” “a vulcanizing pressure,” “a vulcanizing time,” “a cooling temperature,” or “a cooling time,” nor does claim 10 previously refer to “a vulcanizing temperature,” “a vulcanizing pressure,” “a vulcanizing time,” “a cooling temperature,” or “a cooling time.” Additionally, there is no indication that ‘vulcanizing’ and ‘curing’ are to be used interchangeable. The claim language should be kept consistent in order to provide proper antecedent basis. A suggestion to provide antecedent basis for the limitations of claim 1 is to recite: 
A method for preparing a foamed thermoplastic polyurethane elastomer product, comprising the steps of: 
1) coating a binder: coating the binder on the surfaces of expanded thermoplastic elastomer particles;
2) vulcanizing and molding: adding the product obtained from step 1) to a mold and then placing it in a vulcanizing machine at a vulcanizing temperature and a vulcanizing pressure for a vulcanizing time to vulcanize and mold the product from step 1); and
3) cooling and setting: cooling the mold after vulcanizing and molding in step 2) to a cooling temperature for a cooling time to obtain the foamed thermoplastic polyurethane elastomer product. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105860126A and further in view of CN 104194030A. Because CN 105860126A and CN 104194030A are in Chinese, the machine-translated English equivalents are cited below and are attached.
CN ‘126A teaches a method for producing foam moldings (¶2), the method comprising providing expandable foam particles (¶28), preparing a mixture of foam particles (¶30), introducing the mixture into a mold and sintering under pressure and heat and a coating is present in the mixture before introducing the mixture into the mold (¶31). The foam particles include thermoplastic polyurethane (TPU) particles. ¶32. The particles comprised of thermoplastic polyurethane (TPU) are provided with the coating. See ¶36. The coating is provided before the sintering in the mold. The coating is comprised of, for example, polyurethane or acrylates. See ¶44. One of ordinary skill in the art would readily recognize that the molded article is cooled after heating, to solidify the shape of the molded article for a desired end use. The sintering in the mold corresponds to the “curing and molding” of step 2) of instant claim 1. The mold is a “vulcanizing machine.” The conditions in the mold are a temperature of 105ºC for a residence time of 80 seconds. See ¶58 of the translation, lines 863-864. This time and temperature meet the requirements of the “vulcanizing temperature” and “vulcanizing time” recited in instant claim 10. Therefore, the time and temperature at which the material of CN ‘126A meets the “curing and molding” step 2 of the instant claims. The mold corresponds to both the mold and “vulcanizing machine for curing and molding” as recited in instant claim 1, because the time and temperature of the mold are sufficient to both mold and vulcanize (i.e. cure) the material of CN ‘126A. 
The particles of TPU have a density of preferably 8 to 45 kg/m3, which is from 0.008 to 0.045 g/cm3. See ¶40. This overlaps the range of instant claim 6. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of CN ‘126A to use particles which have a density which meets the instant claim limitations of instant claim 6 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Additionally, a density of 0.045 g/cm3 as disclosed in CA ‘126A is close enough to the end point of claim 7 of 0.05 g/cm3 that one of ordinary skill in the art would have expected the same properties to be achieved with particles of a density of 0.045 g/cm3 as when particles of a density of 0.05 g/cm3 are used.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
The pressure in step d), which corresponds to the molding and vulcanizing step 2) of the instant claims, is from 0.5 kg/cm2 to 30 kg/cm2, which is from 0.05 to 3.0 MPa. See ¶47. This overlaps the pressure of instant claim 10. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of CN ‘126A to mold the material at a pressure which meets the instant claim limitations of instant claim 10 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. As discussed in the rejection above, the conditions in the mold are a temperature of 105ºC for a residence time of 80 seconds. See ¶58 of the translation, lines 863-864. This time and temperature meet the requirements of the “vulcanizing temperature” and “vulcanizing time” recited in instant claim 10.
Regarding the cooling temperature and time, the cooling temperature includes room temperature. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to cool the molded article at room temperature, which meets claim 10, for the time recited in claim 10 in order to sufficiently solidify the molded article for use. Cooling at room temperature would provide a cost-effective and simple method for cooling the molded article. 
CN ‘126A teaches that the amount of coating is from 0.5% to 15% by weight based on the second amount of expandable particles. See¶45. The second amount of particles is from 2 to 50% by weight, meaning the first amount of expandable particles is from 98% to 50wt%. See ¶45. An example of a first amount of expandable particles is thermoplastic polyurethane particles (¶32), which correspond to the instantly claimed thermoplastic polyurethane particles. The amount of coating (0.5 to 15wt%) to the amount of first expandable foam particles (50 to 98wt%), gives a ratio of 0.001: 98 to 7.5:50. Normalizing this ratio gives a range of 1:6.667 to 1:98,000, which overlaps the range of instant claim 8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of CN ‘126A to use a ratio of binder to first amount of expandable foam particles (which include thermoplastic polyurethane) which meets instant claim 8 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
CN ‘126A does not expressly recite that the thermoplastic polyurethane particles are thermoplastic polyurethane elastomer particles. 
However, CN ‘030A teach thermoplastic polyurethane elastomer foam beads and a preparation method thereof (¶2). The foam beads are used to produce foamed moldings (¶33). Both CN ‘126A and CN ‘030A teach foamed molding made using, for example, thermoplastic polyurethane particles/beads. It would have been obvious to one of ordinary skill in the art at the time the instant invention as made to use thermoplastic polyurethane elastomer beads as disclosed in CN ‘030A as the thermoplastic polyurethane beads of CN ‘126A in order to provide excellent water resistance, ozone resistance, high hardness, high strength, good elasticity, low temperature resistance, good oil resistance, and environmental resistance to the foamed moldings of CN ‘126A. See paragraph 4, lines 59-61 of the translation of CN ‘030A. 

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105860126A and further in view of CN 104194030A as evidenced by the data sheet for Epotal P100 from BASF. Because CN 105860126A and CN 104194030A are in Chinese, the machine-translated English equivalents are cited below and are attached.
CN ‘126A in view of CN ‘030A is as described in this rejection above, the rejection of which is incorporated herein by reference. 
In Example of CN ‘126A, the adhesive, which is a binder, is Epotal P100 from BASF. See ¶60 (line 935) of the attached translation. As evidenced by the data sheet for Epotal P100, Epotal P100 is an aqueous dispersion (meaning a liquid) of a polyurethane elastomer, and the solids content of Epotal P100 is 40wt%. This meets claims 4-5. The coating material (i.e. binder) of CN ‘126A is the same type of material (a two component, aqueous polyurethane elastomer) having the same solid content recited in claims 4-5. The coating material, which corresponds to the instantly claimed binder, appears to be identical to the instantly claimed binder and will therefore have the same properties as the binder of the instant claims, including being a hot melt resin having a melting point of 40 to 200ºC as recited in instant claim 2. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105860126A in view of CN 104194030A and further in view of the Derwent abstract of DD 113488. Because CN 105860126A and CN 104194030A are in Chinese, the machine-translated English equivalents are cited below and are attached.
CN ‘126A in view of CN ‘030A is as described in this rejection above, the rejection of which is incorporated herein by reference. CN ‘126A in view of CN ‘030A do not expressly recite that the process of coating is one of electrostatic absorption, spray coating, or dry mixing.
However, the abstract of DD 113488 (attached) teaches articles and surfaces powder coated by using a thermoplastic polyurethane elastomer via spray coating or electrostatic techniques. While CN ‘126A teaches coating of the particles of the invention, CN ‘126A does not recite the method by which the particles are coated. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to spray coat or use electrostatic techniques as disclosed in the abstract of DD 113488 in the invention of CN ‘126A because the coating methods are simple low cost methods of coating which give coatings having good mechanical properties as well as chemical and weather resistance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766